Citation Nr: 0524611	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  04-11 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date prior to December 1, 2001, 
for the award of Dependency and Indemnity Compensation (DIC) 
benefits.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The veteran served on active duty from November 1944 to 
September 1945.  The veteran also had a period of Reserve 
service.  He died in the line of duty in August 1955.  The 
appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In its decision, the RO awarded DIC 
benefits effective December 1, 2001.  


FINDINGS OF FACT

The appellant elected to receive DIC benefits in preference 
of Federal Employees' Compensation Act (FECA) benefits.  The 
effective date of the election was December 1, 2001.

CONCLUSION OF LAW

The criteria for an effective date prior to December 1, 2001, 
for the assignment of DIC benefits have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.400(c)(4)(i)(2004); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

At the outset, the Board notes that, although the appellant 
has not been notified of the laws and regulations regarding 
her claim as contained within the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106- 475, § 3(a), 114 Stat. 2096 
(2000) (codified at 38 U.S.C. § 5103A) (hereafter "the 
VCAA"), the Board has determined that there is no legal 
entitlement to the claimed benefit as a matter of law.  The 
notice provisions and duty to assist provisions of the VCAA 
are not applicable to claims, where the claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  VAOPGCPREC 5-2004 (June 23, 2004).  
As there is no dispute as to the underlying facts of this 
case, and as the Board has denied the claim as a matter of 
law, the VCAA is inapplicable.  See e.g., Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. 
Principi, 15 Vet. App. 362 (2001). 

Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of her duties 
to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating this claim. 
38 U.S.C. §§ 5102, 5103 and 5103A (West 2002); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to an appellant are to be avoided).  
Accordingly, it is not prejudicial for the Board to decide 
the matter without further development.  Bernard v. Brown, 4 
Vet. App. 384 (1993).

Effective date

The appellant contends that she should be granted an 
effective date prior to December 1, 2001, for the award of 
DIC benefits.  Specifically, she contends that the award 
should be made effective January 1, 2000, the first day of 
the month after her application for DIC benefits was received 
by the RO in December 1999.

A review of the claims file reveals, the veteran was killed 
in the line of duty during a period of active duty training.  
On August 20, 1955, the veteran was involved in a military 
aircraft accident.  He was held by the Department of the Air 
Force to have been in a missing status on August 20, 1955, 
and until such absence was terminated on August 23, 1955, 
when the evidence was considered sufficient to establish the 
fact of death was received by the Secretary of the Air Force. 

On January 10, 1956, the appellant elected to receive FECA 
benefits for her and her children in preference to any 
pension to which they were entitled to receive because of the 
veteran's military service.  The appellant filed VA Form 21-
534, Application for Dependency and Indemnity Compensation, 
Death Pension and Accrued Benefits by a Surviving Spouse or 
Child, on December 8, 1999.  In September 2000, the RO 
notified the appellant that her request for DIC benefits 
could not be approved.  As a basis for the denial, the RO 
indicated that according to her December 1999 VA Form 21-
4138, Statement in Support of Claim, she was receiving FECA 
benefits.  As such, concurrent payment of DIC and FECA 
benefits were prohibited by law.  The RO informed her of the 
name and address of the office she was required to contact in 
order to elect to receive VA benefits.

In November 2001, the appellant contacted the RO and 
requested to change her election from FECA to VA DIC 
benefits.  In May 2002, the RO notified the appellant they 
were awaiting confirmation from the United States Department 
of Labor (Department of Labor) indicating that they had 
stopped payment of FECA benefits.  In August 2002, the RO 
received notification from the Department of Labor that the 
appellant made her election to stop FECA benefits effective 
December 1, 2001.

Having carefully considered the claim in light of the record 
and the applicable law, the Board has determined that this is 
a matter in which the law, as opposed to the evidence, is 
dispositive of the issue.  In cases such as this, where the 
law and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis, 6 Vet. App. at 430.

Except as otherwise provided, the effective date of an award 
of DIC based on an original claim will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later. 38 C.F.R. § 3.400 (2004).  Death benefits for deaths 
occurring during service are payable the first day of the 
month fixed by the Secretary concerned as the date of actual 
or presumed death, if the claim is received within one year 
after the date the initial report of actual death or finding 
of presumed death was made.  38 C.F.R. § 3.400(c)(1).  
However, benefits based on a report of actual death are not 
payable for any period for which the clamant has received, or 
is entitled to receive an allowance, allotment, or service 
pay of the veteran.  Id.  For DIC compensation for deaths 
prior to January 1, 1957, the effective date is the date of 
receipt of election.  38 C.F.R. § 3.400(c)(4)(i).   

As noted above, the veteran died in the line of duty in 
August 1955 and thus, the provisions of 38 C.F.R. 
§ 3.400(c)(4)(i) are applicable.  As the appellant elected to 
stop payment of FECA benefits effective December 1, 2001, she 
does not satisfy the threshold legal eligibility requirements 
for an earlier effective date sought in this appeal.   

Although the Board acknowledges the veteran's service and 
sacrifice for his country, the Board must apply the law as it 
exists, and the Board is bound by the laws codified in Title 
38 of the United States Code and Code of Federal Regulations, 
which govern dependent's benefits administered by the 
Secretary of VA.  See Owings v. Brown, 8 Vet. App. 17, 23 
(1995) (the Board must apply "the law as it exists, and 
cannot 'extend . . . benefits out of sympathy for a 
particular [claimant]'", quoting Kelly v. Derwinski, 3 Vet. 
App. 171, 172 (1992)).  Thus, the appellant's request that 
she be entitled to an effective date of January 1, 2000, for 
the grant of DIC benefits, must be denied.  


ORDER

Entitlement to an effective date prior to December 1, 2001, 
for the award of DIC benefits is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


